Citation Nr: 1550123	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  05-41 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 RO decision, which denied a claim to reopen a previously denied claim for service connection for hypertension. 

The hypertension claim was previously before the Board in 2008, 2009, and 2010.  In 2009, the Board found that new and material evidence had been submitted and reopened the claim of entitlement to service connection for hypertension, and remanded the reopened claim for additional development.  In 2010, the claim was remanded so that an updated SSOC could be issued.

In a July 2015 correspondence, the Veteran withdrew his request for a Board hearing regarding his hypertension claim.  As such, the request for a hearing is withdrawn.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Veteran provided a written request to withdraw all of his pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for hypertension, to include as a result of herbicide exposure, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative in writing, or on the record during a hearing.  38 C.F.R. § 20.204. 

In July 2015, the Veteran provided a written request to withdraw his appeal of entitlement to service connection for hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal on the withdrawn claim.  The claim must therefore be dismissed.


ORDER

The claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


